Order entered October 19, 2020




                                  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-19-01573-CR
                            No. 05-19-01574-CR

              CHRISTOPHER GERARD PRUITT, Appellant

                                    V.

                    THE STATE OF TEXAS, Appellee

             On Appeal from the 282nd Judicial District Court
                          Dallas County, Texas
            Trial Court Cause Nos. F18-55426-S & F18-55425-S

                                 ORDER

     Before the Court is appellant’s October 16, 2020 second motion for

extension of time to file his brief. We GRANT the motion and ORDER the brief

due on November 16, 2020.



                                         /s/   ROBERT D. BURNS, III
                                               CHIEF JUSTICE